The Court
stopped Lincoln, who was to have argued for the defendants, and observed that the declarations objected to were in the nature of facts, tending to show the intentions of the parties in certain transactions, which were substantiated by other evidence; and so may be considered as constituting a part of the res gesta. The fact to be proved was the transfer of the slave. The change of possession was established. The declarations of the parties * went to show the intent, with which that change [ * 110 ] had been made. This is not within the notion of hearsay evidence. The master of a young slave delivers her to anothei person, declaring his purpose, viz. to give her to his granddaughter; the husband of the granddaughter afterwards takes the slave, and *94says she had been given to his wife. These declarations were proper evidence to show the nature of the possession in the granddaughter.
A bill of sale, or other formal instrument, was not necessary to transfer the property in a slave, which was a mere personal chattel, and might pass, as other chattels, by delivery.

Judgment on the verdict.